DETAILED ACTION
1.	Claims 1-13 of U.S. Application 16/647021 filed on March 13, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on March 13, 2020 and October 1, 2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (JP 2011250492, see English Machine Translation attached).
Regarding claim 1, Yokoyama teaches (see figs. 1a, 2 and 4 below) a motor (title, Abstract), comprising: 

the motor case (2) housing a drive coil (21); a frame (6), attached to the motor case (2) (Abstract; pages 2 and 3); 
a substrate holding member (16, 7), fixed to the frame (6) (page 2); and 
a power supply substrate (17), held by the substrate holding member (16, 7) (page 2), 
wherein a coil wire (211, 212) of the drive coil (21) is led out through the opening unit (10) and is electrically connected to the power supply substrate (17) (Abstract, page 2).

    PNG
    media_image1.png
    435
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    618
    545
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    737
    579
    media_image3.png
    Greyscale

Regarding claim 2/1, Yokoyama teaches (see figs. 1a, 2 and 4 above, and figs. 1b and 5 below) the motor case (2) comprises: a cylindrical outer peripheral surface 
a terminal block (15) protruding, through the opening unit (10), radially outward with respect to the cylindrical outer peripheral surface; and a terminal pin (11-14), held by the terminal block (15) and wound with the coil wire (211, 212) (Abstract; pages 2 and 3), 
wherein the power supply substrate (17) is held by the substrate holding member (16, 7) with a predetermined gap (G) being provided between the power supply substrate (17) and the terminal block (15) (page 6).

    PNG
    media_image4.png
    404
    646
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    406
    509
    media_image5.png
    Greyscale

Regarding claim 3/2/1, Yokoyama teaches (see figs. 1a, 2 and 4 above) the substrate holding member (16, 7) comprises: a cutout unit (161), through which the terminal pin (11-14) extends; and 8Customer No.: 31561Application No.: TBADocket No.: 097595-US-987-PCTa substrate placement unit (16a), on which the power supply substrate (17) is disposed, wherein the substrate placement unit (16a) is provided at an outer periphery of the cutout unit (161) (Abstract; pages 2 and 6).
Regarding claim 4/3/2/1, Yokoyama teaches (see figs. 1a, 2 and 4 above) the substrate holding member (16, 7) comprises: a wall unit (163), extending from the substrate placement unit (16a) toward the cylindrical outer peripheral surface; wherein an edge unit (163a) of the wall unit (163) extends beyond the opening unit (10) in a direction opposite to a direction in which the terminal pin (11-14) protrudes, and covers at least a part of the cylindrical outer peripheral surface (pages 4 and 5).
claim 10/1, Yokoyama teaches (see figs. 1a, 2 and 4 above) the frame (6) is attached to the motor case (2) on one side in the axial direction of the motor (1), and the substrate holding member (16, 7) includes an end plate unit (7) partially covering an end surface of the motor (1) on a different side in the axial direction of the motor (1) (Abstract; page 2).
Regarding claim 11/10/1, Yokoyama teaches (see figs. 1a, 2 and 4 above) the end plate unit (7) is in contact with the end surface on the different side (Abstract; page 2).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Kuwata et al (Kuwata) (WO 2014002767, see English Machine Translation attached).
Regarding claim 8/3/2/1, Yokoyama teaches the device of claim 3 but does not explicitly teach the substrate placement unit is provided with a plurality of engaging claw units engaging with the power supply substrate, and a cutout unit into which each of the engaging claw units fits is formed in an outer peripheral edge of the power supply substrate.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yokoyama and provide the substrate placement unit is provided with a plurality of engaging claw units engaging with the power supply substrate, and a cutout unit into which each of the engaging claw units fits is formed in an outer peripheral edge of the power supply substrate as taught by Kuwata in order to improve fixing strength and thereby reliability (Kuwata, pages 2 and 3).

    PNG
    media_image6.png
    670
    824
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    627
    692
    media_image7.png
    Greyscale

Regarding claim 9/8/3/2/1, Yokoyama in view of Kuwata teaches the device of claim 8 but does not explicitly teach each of the engaging claw units comprises: an extending unit, extending from the substrate placement unit; and a claw unit, provided at an end of the extending unit and being in contact with the power supply substrate, wherein the extending unit is fitted in the cutout unit.
However, Kuwata further teaches (see figs. 2 and 6 above) each of the engaging claw units (85) comprises: an extending unit (see annotated fig. 6 above), extending from the substrate placement unit (81); and a claw unit (see annotated fig. 6 above), 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yokoyama in view of Kuwata and provide each of the engaging claw units comprises: an extending unit, extending from the substrate placement unit; and a claw unit, provided at an end of the extending unit and being in contact with the power supply substrate, wherein the extending unit is fitted in the cutout unit as further taught by Kuwata in order to improve fixing strength and thereby reliability (Kuwata, pages 2 and 3).
9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Funaki et al (Funaki) (JP 09183313, see English Machine Translation attached).
Regarding claim 12/1, Yokoyama teaches a movable member (31), configured to be moved by driving force by the motor (1) (page 2). 
Yokoyama does not explicitly teach a position detector, configured to detect a movement position of the movable member, wherein the position detector is attached to the power supply substrate.
However, Funaki teaches (see fig. 2 below) a position detector (50), configured to detect a movement position of the movable member, wherein the position detector 

    PNG
    media_image8.png
    512
    409
    media_image8.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yokoyama and provide a position detector, configured to detect a movement position of the movable member, wherein the position detector is attached to the power supply substrate as taught by Funaki in order to ensure accurate position or the movable member in simple and compact structure (Funaki, ¶ 5; ¶ 16).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Funaki as applied to claim 12 above, and further in view of Ohkawa et al (Ohkawa) (U.S. PGPub No. 20190346028).
Regarding claim 13/12/1, Yokoyama in view of Funaki teaches the device of claim 12 but does not explicitly teach the frame comprises: a plate unit, being opposed to the power supply substrate with the position detector interposed therebetween, wherein the plate unit faces the position detector with a predetermined gap formed therebetween.
However, Ohkawa teaches (see fig. 3 below) the frame (4) comprises: a plate unit (410), being opposed to the substrate (17) with the position detector (18) interposed therebetween, wherein the plate unit (410) faces the position detector (18) with a predetermined gap formed therebetween (¶ 97; ¶ 98) in order to suppress noise and vibration (Ohkawa, Abstract, ¶ 10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yokoyama in view of Funaki and provide the frame comprises: a plate unit, being opposed to the power supply substrate with the position detector interposed therebetween, wherein the plate unit faces the position detector with a predetermined gap formed therebetween as taught by Ohkawa in order to suppress noise and vibration (Ohkawa, Abstract, ¶ 10).

    PNG
    media_image9.png
    390
    634
    media_image9.png
    Greyscale

Allowable Subject Matter
11.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5 allowable subject matter resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the frame (2) comprises: a first attachment unit (2h) to which the substrate holding member (60) is attached; and a second attachment unit (2i) to which the motor case (14) is attached, wherein a rotor is disposed inside the motor case (14), and the substrate holding member (60) includes a first contact unit (64) in contact with the first 
Claims 6 and 7 would be allowable due to dependence on claim 5.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Agematsu (U.S. Patent No. 8624454) teaches a coil wound body may include a coil bobbin around which a coil wire is wound. The coil bobbin may include a wound part around which the coil wire is wound, a terminal block part, a circuit board receiving face which is provided on the terminal block part and on which a wiring circuit board is disposed, and pin-shaped terminals. The coil bobbin is provided with a coil wire leading-out path reaching to root portions of the pin-shaped terminals from the wound part through an inner side of the circuit board receiving face. The coil wire are led out to the pin-shaped terminals by passing through the coil wire leading-out path without passing through a position overlapping with the outer side of the circuit board receiving face. The coil wound body is preferably applied to a motor.
Furubayashi (U.S. PGPub No. 20130214621) teaches a motor may include a motor main body in which a rotor may be accommodated on an inner side of a motor case, and an antireflection layer which may be matted and provided with a light-absorbing property and which may cover at least a part of an outer face of the motor case.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834